                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JIMMY SCALES,

        Plaintiff,
                                                  Case No. 18-cv-866-bbc
   v.

LINDSAY WALKER,
MICHAEL DITTMAN,
CORRECTIONAL OFFICER
EASTERSON AND
L. ALSUM O’DONOVAN,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




                    /s/                                01/18/2019
        Peter Oppeneer, Clerk of Court                     Date
